Citation Nr: 0431732	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1969 to February 1970 and from March 24, 1970, to March 26, 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In October 2003, the Board remanded the veteran's 
appeal for further evidentiary development.  


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis 
of PTSD.

2.  Both prior to and since June 10, 1999, chronic tinnitus 
did not cause and does not cause an unusual disability not 
contemplated by the rating schedule.

3.  Both prior to and since June 10, 1999, audiometric test 
results obtained during VA audiological examinations 
correspond to a numeric designation of no greater than II for 
the right ear, and III for the left ear.  


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309, 3.655 (2002).

2.  The criteria, schedular and extraschedular, for a rating 
in excess of 10 percent for tinnitus are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 (2003).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. § 4.85, Table VI, Table VII, 
Diagnostic Code 6100 (1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, 4.85, 4.86, Table VI, Table VIA, Table VII, Diagnostic 
Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In February and October 2003 letters, VA notified the 
claimant that he was responsible to support his claims with 
appropriate evidence.  He was also informed that VA would 
obtain all relevant evidence in the custody of any VA or 
private facility he identified.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physicians regarding treatment for his 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  

In these letters, the veteran was also advised of the VCAA.  
Likewise, in the July 1999 rating decision, the August 2000 
statement of the case, the April 2003 and July 2004 
supplemental statements of the case, the February and October 
2003 letters, and the October 2003 Board remand the veteran 
was notified of the laws and regulations governing his 
claims.  The July 2004 Supplemental Statement of the Case 
also notified the veteran of the change in regulations for 
rating hearing loss and tinnitus as well as the amended laws 
governing claims for service connection for PTSD.  

Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's was asked by VA 
on two occasions (see RO letters to the veteran dated in 
February and October 2003; also see October 2003 Board 
remand) if there were any information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  If the evidence was held by a 
private physician, the veteran was to provide authorizations 
so that the RO could obtain that evidence.  The veteran did 
not thereafter identify the names of any private physicians 
or provide VA with authorizations to obtain his treatment 
records from the private healthcare providers who had filed 
letters in support of his earlier claims for increased 
ratings.  

While the veteran did not identify the source of his VA 
treatment, the claims file contains VA treatment records and 
the results from two VA examinations which provide medical 
opinion evidence addressing the severity of his service 
connected tinnitus and bilateral hearing loss.  Furthermore, 
while the record does not include a VA examination held in 
connection with his claim of entitlement to service 
connection for PTSD, the record shows that the veteran was 
scheduled for such an examination in January 1999.  
Unfortunately, the appellant, without good cause, failed to 
show for that examination.  

Additionally, the record also shows that the appellate was 
advised of what evidence VA had requested, received, and not 
received in the October 2003 letter and July 2004 
supplemental statement of the case.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The Board finds no evidence of harm to the veteran because VA 
failed to provide VCAA notice until after the July 1999 
rating decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, the veteran was given numerous 
opportunities to submit evidence after the RO notified him of 
what evidence was necessary to substantiate his claims and 
the record shows that the appellant filed and/or the RO 
obtained additional records.  Hence, the Board finds that the 
appellant was not prejudiced by VA's failure to issue the 
VCAA letter until after the July 1999 rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the order required by 38 U.S.C.A. 
§ 5103(a) because the appeal was pending for years prior to 
the enactment of the VCAA, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection for PTSD

The veteran argues that he has PTSD because he was exposed to 
an explosion during his military service.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to claims of entitlement to service connection for PTSD, 
the criteria governing service connection for PTSD, 38 C.F.R. 
§ 3.304(f), were amended on June 18, 1999, and made effective 
to March 7, 1997, which is before the veteran filed his claim 
in December 1998.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999) (codified at 38 C.F.R. § 3.304(f)).  

The statement of the case and the supplemental statements of 
the case notified the veteran of the new and old law.  
Accordingly, adjudication of his claims may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1996).  

Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a), (ii) medical evidence establishing 
a link between current symptoms and an in-service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  The 
provisions of § 4.125(a) in turn require that a diagnosis of 
a mental disorder conform to the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

In deciding whether the veteran has PTSD, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).

The Board finds that, while the post service record shows the 
veteran's complaints and/or treatment for a psychiatric 
disorder diagnosed as an adjustment disorder with mixed 
anxiety and depression, as well as a borderline personality 
disorder, all starting in July 1998, the record does not 
include a diagnosis of PTSD.  See VA treatment records dated 
from January 1998 to February 1999.  The Board also notes 
that while the veteran, in January 1999, was scheduled for a 
VA examination to obtain needed medical opinion evidence as 
to whether he had a current diagnosis of PTSD and whether it 
was related to military service, the claimant, without good 
cause, failed to show for that examination.  Therefore, the 
Board is compelled to decide the issue on appeal using the 
existing medical evidence of record that does not include a 
diagnosis of PTSD.  38 C.F.R. § 3.655.  

Thus, the Board finds that, even if it accepts as true the 
events that the veteran claimed took pace while in military 
service, because none of the medical evidence of record 
includes a diagnosis of PTSD, the weight of the evidence is 
against the veteran's claim for service connection for PTSD 
and his appeal must be denied.  38 U.S.C.A. §§ 5107, 1110; 
38 C.F.R. § 3.304(f).



Increased Rating Claims

The veteran asserts that his tinnitus and bilateral hearing 
loss have become worse over time and meet the criteria for 
higher ratings.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Before specifically addressing the question of entitlement to 
increased ratings for tinnitus and bilateral hearing loss, it 
should be pointed out that the schedular criteria for 
evaluating diseases of the ear and other sense organs, to 
include hearing loss and tinnitus, changed during the 
pendency of the veteran's appeal to the Board.  See 64 Fed. 
Reg. 25,210 (May 11, 1999).  These changes were effective 
June 10, 1999.  

The statement of the case and/or the supplemental statements 
of the case notified the veteran of the new and old rating 
criteria.  Accordingly, adjudication of his claims may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, VA may only apply the old 
rating criteria for rating tinnitus and hearing loss to the 
pre-June 10, 1999, time period.  The new rating criteria for 
rating tinnitus and hearing loss are applicable only for the 
term beginning on June 10, 1999.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).



Tinnitus

Historically, the veteran is service connected for tinnitus 
and this disability has been rated as 10 percent disabling 
under 38 C.F.R. § 4.87a, Diagnostic Code 6260 since October 
1977.  

Under the old rating criteria, persistent tinnitus as a 
symptom of a head injury, concussion, or acoustic trauma 
warranted a maximum 10 percent evaluation.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  Under the new rating 
criteria, recurrent tinnitus warrants a maximum 10 percent 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

Accordingly, while the veteran has complained of increasing 
adverse symptomatology due to tinnitus, he is already 
receiving the maximum schedular disability award possible 
under old and new Diagnostic Code 6260.  Therefore, an 
increased rating may not be assigned under either the old or 
new rating criteria at anytime during the pendency of the 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Bilateral Hearing Loss

Historically, the veteran is service connected for bilateral 
hearing loss and this disability has been rated as 
noncompensable under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 since October 1977.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (2000).

The criteria in effect both before and after the change in 
law establish eleven auditory acuity levels designated from I 
to XI.  Whether viewing the old or new criteria, Tables VI 
and VII as set forth in the regulations are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.87 (1998); 
38 C.F.R. § 4.85 (2003).  (These tables did not change.  64 
Fed. Reg. 25,202-25,210.)  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic or 
other examiner certifies that the use of both puretone 
averages and speech discrimination scores is inappropriate, 
Table VIa is to be used to assign a rating based on puretone 
averages.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) 
(2003).  

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2003).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2003).  

At a VA audiological evaluation in July 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
20
50
65
40
LEFT
30
25
65
85
51.25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted that these results were of 
"questionable" reliability.

The veteran returned for a VA audiological evaluation in 
August 1998, and that revealed pure tone thresholds, in 
decibels, as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
20
50
60
36.25
LEFT
20
20
75
80
48.75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 82 percent in the left ear.

Subsequent audiometric testing conducted at the February 1999 
VA examination showed puretone thresholds of 15, 15, 50, and 
65 decibels in the right ear and puretone thresholds of 20, 
20, 75, and 80 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 36 decibels 
for the right ear and 49 decibels for the left.  Speech 
recognition ability was 84 percent in the right ear and 92 
percent in the left ear.  

Finally, audiometric testing conducted by VA in March 2003 
indicated puretone thresholds of 25, 20, 55, and 65 decibels 
in the right ear and puretone thresholds of 20, 20, 70, and 
65 decibels in the left ear, at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The averages were 41 decibels for the 
right ear and 44 decibels for the left.  Speech recognition 
ability was 84 percent bilaterally.  

With application of the above test results to old and new 
38 C.F.R. § 4.85, Table VI, Table VII, the veteran's right 
and left ear hearing losses, at their worse, are assigned a 
numeric designation of II for the right ear, and III for the 
left ear.  These test scores result in the appellant's 
bilateral hearing loss being rated as non-compensably 
disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  
Therefore, a compensable evaluation is not warranted under 
Table VII.  Id.

Similarly, as is apparent from the results set out above, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, new 38 C.F.R. § 4.86(a) does 
not apply.  Likewise, the veteran did not have thresholds of 
30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, new 38 C.F.R. § 4.86(b) does not 
apply.  Similarly, no examiner has indicated that the use of 
speech discrimination scores is inappropriate because of 
language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating may not be assigned under either the old 
or new rating criteria at anytime during the pendency of the 
appeal.

Because the veteran has received the maximum schedular rating 
possible for tinnitus and reported that his bilateral hearing 
loss caused greater interference with his ability to obtain 
and retained employment than is reflected by his current 
compensation, the Board has given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2003).  

Although the veteran has described his tinnitus and/or 
bilateral hearing loss as being so bad that they cause 
greater interference with his ability to obtain and retained 
employment then is reflected by his current compensation, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321.  
Specifically, the evidence of record does not demonstrate 
that his tinnitus or bilateral hearing loss caused frequent 
periods of hospitalization or marked interference with 
employment.  Id.  

It is undisputed that his service-connected disabilities have 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1. 

Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching these decisions, the Board considered the 
veteran's and his representative's written statements to the 
RO.  While a lay witness can provide evidence as to the 
visible symptoms or manifestations of a disease or 
disability, their beliefs as to the diagnosis for a current 
disability, or the current severity of a service connected 
disability is not competent evidence.  Only someone qualified 
by knowledge, training, expertise, skill, or education, which 
they have not been shown to possess, may provide evidence 
requiring medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492, (1992)  Consequently, the Board will give no 
weight to their opinions as to the diagnosis of the 
claimant's current psychiatric disorder.  Rather, the Board 
assigns greater weight to medical evidence of record.


ORDER

Service connection for PTSD is denied.

Increased ratings for tinnitus and a bilateral hearing loss 
are denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



